RENDERED: FEBRUARY 4, 2022; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2020-CA-0935-MR

JETH NELSON                                                             APPELLANT


                  APPEAL FROM MCCRACKEN CIRCUIT COURT
v.                HONORABLE WILLIAM A. KITCHEN, III, JUDGE
                           ACTION NO. 15-CR-00464


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                         OPINION
                                        AFFIRMING

                                        ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

COMBS, JUDGE: Appellant, Jeth Nelson (Nelson), appeals from an order of the

McCracken Circuit Court denying the motion for relief that he filed pursuant to

RCr1 11.42.

                In 2016, a jury found Nelson guilty of first-degree rape. The

underlying facts were set forth in considerable detail in this Court’s decision



1
    Kentucky Rules of Criminal Procedure.
affirming on direct appeal, Nelson v. Commonwealth, 2016-CA-001920-MR, 2018

WL 4050746 (Ky. App. Aug. 24, 2018).

             We have reviewed that Opinion and need not repeat the graphic details

set forth in its factual scenario, but we briefly summarize the relevant facts as

pertinent to this Opinion.

             In October of 2014, N.R., the victim of the alleged rape, came from

California to Paducah, Kentucky, to visit a friend, Honey Hastings. N.R. was

separated at that time from her husband in California. During the course of her

visit, she engaged in consensual sexual relations with several other men prior to the

rape of which Nelson was convicted.

             Nelson initially denied having sexual relations with N.R. during the

course of two separate interviews by the police. However, DNA testing confirmed

the presence of Nelson’s DNA. Our previous Opinion summarized Nelson’s

reaction to that news as follows:

                     The detective interviewed Nelson via telephone in
             June 2015 after DNA testing revealed Nelson’s DNA
             was present on N.R.’s vaginal swab. Nelson again
             denied having sex with N.R. Detective Frommeyer then
             asked Nelson if there was a reason why his DNA would
             have come back on the test. Nelson said, “no.” The
             detective asked his question again, and Nelson said,
             “Right, I, so, my DNA did come back on her?” “Yeah,”
             answered Detective Frommeyer. The detective then
             asked if the sex was consensual. Nelson said he would
             call right back. He never did.


                                          -2-
                    On October 9, 2015, the McCracken County grand
             jury returned an indictment charging Nelson with first-
             degree rape and first-degree sodomy -- oral sex. A two-
             day trial commenced on September 6, 2016. The
             defense theory was that the sexual activity was
             consensual.

(Emphasis added.)

            During his trial, Nelson took the stand and testified. He continued to

deny the sodomy charge as to oral sex, but he now admitted the sexual encounter

with N.R. -- contending that it was consensual. However, a detailed report by an

experienced sexual assault nurse examiner (SANE) revealed seven injuries

consistent with rape that were observed and documented in the course of her

examination of N.R. in the emergency room.

            After hearing all of the testimony and other evidence, the jury

convicted Nelson of first-degree rape but acquitted him of the sodomy charge.

             On October 23, 2019, Nelson, pro se, filed a motion for relief

pursuant to RCr 11.42, alleging that he was denied effective assistance of counsel.

By an order entered on January 8, 2020, the McCracken Circuit Court denied

Nelson’s motion. The court determined that appointment of counsel and an

evidentiary hearing were not required because the record conclusively resolved

Nelson’s claims. In its order denying CR 11.42 relief, the trial court carefully

reviewed Nelson’s contentions of error in light of the pertinent law. After




                                         -3-
analyzing Nelson’s contentions, the court weighed each of them against the

evidence and concluded as follows:

                        There is a strong presumption that counsel’s
                 conduct falls within a wide range of reasonable,
                 professional assistance. Commonwealth v. Ferguson,
                 581 S.W.3d 1,6 (Ky. 2019). A reviewing court must
                 focus on the totality of the evidence before the judge or
                 jury and assess the overall performance of counsel
                 throughout the case in order to determine whether the
                 identified acts or [o]missions overcome the presumption
                 that counsel rendered reasonable professional assistance.
                 Id. (internal citations omitted).

                        Viewing the performance of Nelson’s counsel as a
                 whole, Nelson received reasonable professional
                 assistance. His attorney made appropriate objections,
                 asked appropriate, pertinent questions, and presented a
                 proper defense.

                 ....

                 While certainly not perfect, Nelson’s counsel rendered
                 reasonable, professional assistance to Nelson, and Nelson
                 is not entitled to relief under RCr 11.42.

Nelson then appealed the court’s denial of his RCr 11.42 motion.

                 In Brewster v. Commonwealth, 723 S.W.2d 863, 864-65 (Ky. App.

1986), this Court explained:

                        Strickland[2] recites the mandates of the Sixth
                 Amendment to the United States Constitution of the right
                 of effective assistance of counsel for all defendants. The
                 underlying question to be answered is whether trial

2
    Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).



                                                -4-
             counsel’s conduct has so undermined the proper
             functioning of the adversarial process that the trial cannot
             be relied on as having produced a just result. The
             Kentucky Supreme Court has adopted Strickland in Gall
             v. Commonwealth, Ky., 702 S.W.2d 37 (1985).

                    An appellant who asserts an ineffectiveness claim
             must prove to the satisfaction of the trial court that the
             performance of the trial counsel was deficient and, then,
             that that deficiency resulted in actual prejudice so as to
             deprive the appellant of a fair trial. If trial counsel’s
             performance was determined to be deficient, but it
             appears the end result would have been the same, the
             appellant is not entitled to relief under RCr 11.42.

                   Prejudice is defined in Strickland as proof by the
             defendant that there is a reasonable probability that, but
             for counsel’s unprofessional errors, the results of the
             proceeding would have been different.

                    The trial court is permitted to examine the question
             of prejudice before it determines whether there have been
             errors in counsel’s performance. In making its decision
             on actual prejudice, the trial court obviously may and
             should consider the totality of the evidence presented to
             the trier of fact. If this may be accomplished from a
             review of the record the defendant is not entitled to an
             evidentiary hearing.

             Where, as here, a trial court does not conduct an evidentiary hearing

in an RCr 11.42 matter, our record focuses solely on whether the grounds alleged

are conclusively refuted by the record. If so, no evidentiary is required. Haley v.

Commonwealth, 586 S.W.3d 744, 750 (Ky. App. 2019) (citing Lewis v.

Commonwealth, 411 S.W.2d 321, 322 (Ky. 1967)). Additionally, Haley provides

that:

                                         -5-
              [w]here the record is clear that an ineffective assistance
              of counsel claim would ultimately fail the prejudice
              prong of Strickland, regardless of the outcome of a
              hearing on the deficiency prong, the trial court should be
              affirmed even in the absence of such a hearing.

Id. at 751.

              Nelson first argues that his “trial attorney was ineffective when he

failed to conduct a pretrial investigation regarding the medical evidence, failed to

obtain a defense expert witness, and failed to call Dr. Jeremy Klope as witness.”

Specifically, he observes that Dr. Klope advised trial counsel that consensual

sexual intercourse can cause vaginal abrasions and that there is no way to

differentiate vaginal abrasions or bruises for a period of 15-50 hours. Nelson

argues that his trial counsel should have called Dr. Klope or another physician as

an expert to rebut the testimony of the SANE. Nelson contends that “[t]he jury

would have held Dr. Klope’s opinion higher than the SANE because he is a

physician, and the SANE’s supervisor. Alternatively, trial counsel could have

obtained another medical expert, to testify to the same thing.” Nelson asserts that

he suffered prejudice as a result of trial counsel’s failure to call Dr. Klope because

that there is a reasonable probability that the outcome of the proceedings would

have been different if the jury could have reasonably inferred that N.R.’s vaginal

bruising was caused by consensual sex -- either with N.R. or previously with a

different partner.


                                          -6-
             We do not agree. It is axiomatic that “a trial counsel’s choice of

whether to call witnesses is generally accorded a presumption of deliberate trial

strategy and cannot be subject to second-guessing in a claim of ineffective

assistance of counsel.” Saylor v. Commonwealth, 357 S.W.3d 567, 571 (Ky. App.

2012). Absent more than merely conclusory allegations, we are compelled to defer

to the presumption of deliberate choice of trial strategy.

             However, even if we were to accept Nelson’s argument that his trial

attorney was ineffective in failing to call Dr. Klope (or another physician) as an

expert witness, Nelson has failed to demonstrate prejudice as required by

Strickland -- i.e., “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Strickland, 466

U.S. at 694, 104 S. Ct. at 2068. As Nelson acknowledges in his brief, this was a

classic case of “he said/she said” which boiled down to witness credibility. N.R.

testified that Nelson forced her into having sex, and the jury believed her. See

Mash v. Commonwealth, 376 S.W.3d 548, 558 (Ky. 2012) (internal quotation

marks and citations omitted) (“[T]his Court has repeatedly held that [even] the

unsupported testimony of a victim of a sex crime, if the testimony is not

contradictory or incredible, or inherently improbable, is sufficient to sustain a

conviction.”).




                                          -7-
             Nelson next argues that his trial attorney was ineffective in failing to

call N.R.’s husband as a witness to testify about the fact that he made the 911 call

and that N.R. had taken medication for anxiety. Nelson believes that trial counsel

had the means to impeach N.R. and that he failed to do so. Once again, we must

presume that this decision, too, was a product of sound trial strategy.

             Nelson’s third and final argument on appeal is that his trial attorney

was ineffective by failing to object to the Commonwealth’s allegedly improper

opening statement concerning oral sex: “If he put his penis in her mouth, why

didn’t she just bite the thing off. I think the best explanation is going to be, if she

was thinking, she was afraid that if she bit it off, he was going to kill her.” We

agree with the trial court’s analysis. “It is unquestionably the rule in Kentucky that

counsel has wide latitude while making opening or closing statements.” Brewer v.

Commonwealth, 206 S.W.3d 343, 350 (Ky. 2006). It is also noteworthy that this

issue is moot due to the fact that the jury acquitted him of sodomy.

             We find no error in the order of the trial court denying RCr 11.42

relief. Therefore, we affirm.



             ALL CONCUR.




                                           -8-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE:

J. Ryan Chailland       Daniel Cameron, Attorney General
Frankfort, Kentucky     Frankfort, Kentucky

                        Perry T. Ryan, Assistant Attorney
                        General
                        Frankfort, Kentucky




                       -9-